
	

116 S2175 IS: Acting on the Annual Duplication Report Act of 2019
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2175
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Ms. Hassan (for herself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To address recommendations made to Congress by the Government Accountability Office and detailed in
			 the annual duplication report, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Acting on the Annual Duplication Report Act of 2019.
		2.Findings; sense of Congress
 (a)FindingsCongress makes the following findings: (1)The annual reports prepared by the Comptroller General of the United States under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt, approved February 12, 2010 (13 U.S.C. 712 note), have produced approximately $262,000,000,000 in financial benefits for the Federal Government.
 (2)The 2019 report entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Billions in Financial Benefits (GAO–19–285SP) identified 98 new actions that Congress or the executive branch can take to improve efficiency and effectiveness across the Federal Government, and potentially to save tens of billions of dollars.
 (3)Those financial benefits cannot be realized without full implementation of the actions and recommendations set forth by the Comptroller General.
 (4)Of the 98 new actions, several require legislation to be fully implemented, including— (A)expanding the definition of allowable expenses authorized by the Foreign Military Sales administrative account;
 (B)examining the optimal size of the Strategic Petroleum Reserve; (C)altering the metal composition of coins to reduce production costs;
 (D)requiring scannable codes on tax returns prepared electronically, but filed on paper; and (E)strengthening the accountability of schools for student loan defaults.
 (b)Sense of congressIt is the sense of Congress that— (1)it is the responsibility of Congress and the executive branch to take action to implement recommendations made in the annual reports of the Government Accountability Office on reducing duplication in Federal programs to be good stewards of taxpayer dollars; and
 (2)legislation and adequate resources are needed to ensure that all potential financial benefits are realized from the implementation of those recommendations.
				3.Enhancing Federal revenue through reviewing and reporting on use and management of administrative
			 surcharges under foreign military sales
			 program
 (a)Foreign military sales program definedIn this section, the term foreign military sales program means the program authorized under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.).
			(b)Review
 (1)In generalThe Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall review options for expanding the use of administrative surcharges under the foreign military sales program, including practices for managing administrative surcharges and contract administration services surcharges.
 (2)Matters to be includedThe review conducted under paragraph (1) shall include the following: (A)A determination of which specific expenses are incurred by the United States Government in operation of the foreign military sales program that the administrative surcharge does not pay for as of the date of the enactment of this Act.
 (B)The estimated annual cost of each of such specific expenses. (C)An assessment of the costs and benefits of funding such specific expenses through the administrative surcharge, including any data to support such an assessment.
 (D)An assessment of how the Department of Defense could calculate an upper bound of a target range for the administrative surcharge account and the contract administration services surcharge account, including an assessment of the costs and benefits of setting such a bound.
 (E)An assessment of how the Department of Defense calculates the lower bound, or safety level, for the administrative surcharge account and the contract administration services surcharge account, including what specific factors inform the calculation and whether such a method for calculating the safety level is still valid or should be revisited.
 (F)An assessment of the process used by the Department of Defense to review and set rates for the administrative surcharge and the contract administration services surcharge, including the extent to which outside parties are consulted and any proposals the Department of Defense may have for better ensuring that the rates are set appropriately.
 (G)Such other matters as the Secretary of Defense determines to be appropriate. (c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Security Cooperation Agency, shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on—
 (1)the findings of the review conducted under subsection (b); and (2)any legislative changes needed to allow the administrative surcharge under the foreign military sales program to pay for any expenses currently not covered by that surcharge.
				4.Increasing Federal revenue by reviewing and reporting on optimal size of Strategic Petroleum
			 Reserve
			(a)Review
 (1)In generalThe Secretary of Energy (referred to in this section as the Secretary) shall conduct a review of options for a long-range target for the optimal size and configuration of the Strategic Petroleum Reserve established under part B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) (referred to in this section as the Reserve).
 (2)Matters to be consideredIn conducting the review under paragraph (1), the Secretary shall consider— (A)the volume of petroleum and petroleum products to be held in the Reserve;
 (B)the infrastructure and modernization needs of the Reserve; (C)the projections for future oil production and consumption in the United States;
 (D)the efficacy of the existing Reserve to respond to domestic supply disruptions; (E)the obligations of the International Energy Agency;
 (F)the expected responses of the private sector to any supply disruptions due to a suboptimal size and configuration of the Reserve; and
 (G)the costs and benefits of a range of potential sizes and configurations of the Reserve. (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—
 (1)the findings of the review conducted under subsection (a); and (2)recommendations for legislation needed to optimize the size and configuration of the Reserve.
				5.Saving Federal funds by authorizing changes to the composition of circulating coins
 Section 5112 of title 31, United States Code, is amended by adding at the end the following:  (x)Composition of circulating coins (1)In generalNotwithstanding any other provision of law, the Director of the United States Mint may modify the composition of circulating coins in accordance with a study and analysis conducted by the United States Mint, if that modification will—
 (A)reduce costs incurred by the taxpayers of the United States; (B)be seamless, as determined through testing conducted by most coin acceptors; and
 (C)have no impact on the public and stakeholders, except as described in subparagraph (A). (2)Notification to CongressOn the date that is 90 days before the date on which the Director of the United States Mint makes a modification described in paragraph (1), the Director shall submit to Congress notice that—
 (A)provides a justification for the modification, including the support for that modification in the study and analysis required under paragraph (1) with respect to the modification;
 (B)describes how the modification will reduce costs incurred by the taxpayers of the United States; (C)certifies that the modification will be seamless, as described in paragraph (1)(B); and
 (D)certifies that the modification will have no impact on the public or stakeholders, except as described in paragraph (1)(A)..
		6.Reducing the resource drain by requiring that electronically prepared paper returns to include
			 scannable code
 (a)In GeneralSubsection (e) of section 6011 of the Internal Revenue Code of 1986, as amended by the Taxpayer First Act (Public Law 116–25), is amended by adding at the end the following new paragraph:
				
 (7)Special rule for returns prepared electronically and submitted on paperThe Secretary shall require that any return of tax which is prepared electronically, but is printed and filed on paper, bear a code which can, when scanned, convert such return to electronic format..
 (b)Conforming amendmentParagraph (1) of section 6011(e) of such Code is amended by striking paragraph (3) and inserting paragraphs (3) and (7). (c)Effective dateThe amendments made by this section shall apply to returns of tax the due date for which (determined without regard to extensions) is after December 31, 2020.
			7.Maximizing effective use and recoupment of Federal student loans by closing the forbearance
			 loophole and amending default rates
			(a)Default management plan
 Section 435(a)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)(7)(A)) is amended— (1)by redesignating clause (ii) as clause (iii); and
 (2)by inserting after clause (i) the following:  (iii)ProhibitionThe plan required under clause (i) may not include placing students in forbearance as a means of reducing the cohort default rate of the institution..
 (b)Forbearance rulesSection 435(m)(1) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)(1)) is amended by adding at the end the following:
				
					(D)
 With respect to a cohort default rate calculated for an institution under this paragraph for fiscal year 2018 and for each succeeding fiscal year, the cohort default rate shall be calculated such that in determining the number of current and former students at an institution who enter repayment for such fiscal year—
 (i)any student who is in nonmandatory forbearance for such fiscal year for a period of greater than 18 months but less than 36 months shall not be counted as entering repayment for that fiscal year;
 (ii)any student described in clause (i) shall be counted as entering repayment for the first fiscal year for which the student ceases to be in a period of forbearance and otherwise meets the requirements for being in repayment; and
 (iii)any student who is in a period of nonmandatory forbearance for 3 or more years shall be counted as in default and included in the institution’s total number of students in default.
						.
			
